Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Micromem Technologies Inc. Completes Brokered Private Placement TORONTO and NEW YORK, May 15 /CNW/ - Micromem Technologies Inc. (the "Company") (CNSX: MRM, OTCBB: MMTIF) announces the completion of a brokered private placement with Corinthian Partners LLC (the "Agent") located in New York City. The private placement consists of 390,624 Units at a subscription price of US $0.96 per Unit for the gross proceeds of US $375,000. Each Unit is comprised of one common share ("Common Share") and one common share purchase warrant ("Warrant"). Each Warrant may be exercised for one Common Share at an exercise price of US $1.20 for a period of one year. In connection with the private placement and pursuant to an agency arrangement the Company will pay a commission to the Agent in the amount of 5% cash of the total funds raised and 10% Agent warrants at an exercise price of US $1.20 for one year. The proceeds from the offering will be used for general working capital purposes. The Units will be subject to resale restrictions. << About Micromem Technologies Inc. and MASTInc: >> MASTInc is a wholly owned U.S.-based subsidiary of Micromem Technologies Inc., a publicly traded (OTC: MMTIF CNSX:MRM) fabless semiconductor company with headquarters in Toronto, Canada and an office in New York City. Micromem holds and continues to develop a broad-based patent portfolio of Magnetoresistive Random Access Memory (MRAM) and magnetic sensor technologies.
